Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-3, 5-6, 8-10, 12-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury (US 2010/0067427; hereinafter Choudhury) in view of Frenger et al. (US 8,867,383; hereinafter Frenger).

Regarding claim 1, Choudhury shows a signal transmission method (Figure 11 shows a signal transmission method performed in part by at least one of the relay nodes in Figure 10.), comprising: 
receiving, by a first device, resource configuration information from a second device (Figures 10-11; Par. 0069; noted relay nodes communicate spatial beamforming schedule amongst each other over relay interface.  Relay nodes may then communicate with one or more UEs using the spatial beamforming schedule.), wherein a first link is a link between the first device and a fourth device (Figure 10; noted link between relay node 1006a and UE 1004a or 1004b), a second link is a link between the second device and a third device (Figure 10; noted link between relay node 1006b and UE 1004c or 1004d), and the first device and the second device are relay nodes between the third device and the fourth device (Figures 1 and 10; noted relay nodes between the UEs indicated.); and 
sending or receiving, by the first device, the reference signal that indicates a measure of interference between a first link and a second link (Figure 10; Par. 0040, 0068; noted relay node receives a reference signal from the UE 104. The relay node 106 may use the received reference signal to obtain measurements of the UE-relay node channel quality. In a given example, because 
Choudhury shows all of the elements as discussed above.  Choudhury does not specifically show wherein the resource configuration information is for a reference signal; and the reference signal on a reference signal resource indicated by the resource configuration information.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Frenger.  Specifically, Frenger shows wherein the resource configuration information is for a reference signal; and the reference signal on a reference signal resource indicated by the resource configuration information (Figure 7; col. 8, lines 1-21; noted sounding reference signal (SRS) measurement configuration information includes time and frequency information as to when UE 415 is to begin transmitting the SRS.).
In view of the above, having the system of Choudhury, then given the well-established teaching of Frenger, it would have been obvious before the effective filing date of the claimed invention to modify the system of Choudhury as taught by Frenger, in order to provide motivation for an efficient use of channel resources for determining associations between controllable repeaters and UEs (col. 4, lines 24-29 of Frenger). 
Regarding claim 2, modified Choudhury shows sending or receiving, by the first device, the reference signal on the first link based on the resource configuration information (Choudhury: Figure 10; Par. 0040, 0068; noted relay node receives a reference signal from the UE 104. The relay node 106 may use the received reference signal to obtain measurements of the UE-relay node channel quality. Further noted that the combination of Choudhury in view of 
Regarding claim 3, modified Choudhury shows further comprising receiving, by the first device, first indication information from the second device, wherein the first indication information indicates that the reference signal indicates a measure of interference of a downlink transmission on the first link to a downlink transmission on the second link (Choudhury: Figure 1; Par. 0042; noted relay node 106 may communicate with other relay nodes 106 over a relay interface 130. The relay interface 130 may be used to exchange information among the relay nodes 106 to coordinate and avoid interference between relay nodes 106.), 
or 
that the first device is to send the reference signal on the reference signal resource indicated by the resource configuration information. 
Regarding claim 5, modified Choudhury shows wherein the resource configuration information comprises indication information of a measurement type corresponding to the reference signal (Choudhury: Par. 0043-0045; use an IRIC method that combines power control and frequency allocation.  In the IRIC method for power control of the relay nodes 106, individual relay nodes 106 may adjust the transmit power of the relay node 106 and/or the nearby UEs 104 based on the average (or other statistical parameters) distance of relay node-to-UE and relay node-to-base station. The relay node 106 location along with the transmit power level of the relay nodes 106 may be exchanged over the relay interface 130 to inform other relay nodes 106 of the power adjustments.  In addition, individual relay nodes 106 may exchange the UE 104 traffic distribution with other relay nodes 106 over the relay interface 130. The other relay nodes 106 may then estimate the usage and interference patterns of neighboring relay nodes 106 and 
or 
a measurement of the interference of an uplink transmission on the second link to an uplink transmission on the first link. 
Regarding claim 6, modified Choudhury shows wherein the reference signal resource indicated by the resource configuration information is associated with a measurement type (Choudhury: Par. 0043-0045; use an IRIC method that combines power control and frequency allocation.  In the IRIC method for power control of the relay nodes 106, individual relay nodes 106 may adjust the transmit power of the relay node 106 and/or the nearby UEs 104 based on the average (or other statistical parameters) distance of relay node-to-UE and relay node-to-base station. The relay node 106 location along with the transmit power level of the relay nodes 106 may be exchanged over the relay interface 130 to inform other relay nodes 106 of the power adjustments.  In addition, individual relay nodes 106 may exchange the UE 104 traffic distribution with other relay nodes 106 over the relay interface 130. The other relay nodes 106 may then estimate the usage and interference patterns of neighboring relay nodes 106 and make adjustments accordingly.) that comprises a measurement of interference of a downlink transmission on the first link to a downlink transmission on the second link (Choudhury: Figure 1; Par. 0042; noted relay node 106 may communicate with other relay nodes 106 over a relay 
or 
a measurement of interference of an uplink transmission on the second link to an uplink transmission on the first link. 
Regarding claim 8, Choudhury shows a communications apparatus (Figures 1 and 14 shows a relay node.), comprising: 
at least one processor; and a memory coupled to the at least one processor, the memory storing instructions that when executed by the at least one processor cause the at least one processor (Figure 14; noted instructions stored in memory and executed by the processor to performed the method disclosed.) to: 
receive resource configuration information from a second device (Figures 10-11; Par. 0069; noted relay nodes communicate spatial beamforming schedule amongst each other over relay interface.  Relay nodes may then communicate with one or more UEs using the spatial beamforming schedule.); and 
send or receive the reference signal that indicates a measure of interference between a first link and a second link (Figure 10; Par. 0040, 0068; noted relay node receives a reference signal from the UE 104. The relay node 106 may use the received reference signal to obtain measurements of the UE-relay node channel quality. In a given example, because of the proximity of geographic area 1040d and geographic area 1042a, communications between relay node A 1006a and the second UE 1004b may interfere with communications between relay node B 1006b and the third UE 1004c.); 

Choudhury shows all of the elements as discussed above.  Choudhury does not specifically show wherein the resource configuration information is for a reference signal; and the reference signal on a reference signal resource indicated by the resource configuration information.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Frenger.  Specifically, Frenger shows wherein the resource configuration information is for a reference signal; and the reference signal on a reference signal resource indicated by the resource configuration information (Figure 7; col. 8, lines 1-21; noted sounding reference signal (SRS) measurement configuration information includes time and frequency information as to when UE 415 is to begin transmitting the SRS.).
In view of the above, having the system of Choudhury, then given the well-established teaching of Frenger, it would have been obvious before the effective filing date of the claimed invention to modify the system of Choudhury as taught by Frenger, in order to provide motivation for an efficient use of channel resources for determining associations between controllable repeaters and UEs (col. 4, lines 24-29 of Frenger). 
Regarding claims 9, 10, 12 and 13, these claims are rejected based on the same reasoning as presented in the rejection of claims 2, 3, 5 and 6, respectively.
Regarding claim 15, Choudhury shows a communication system (Figure 1 and 10 shows a system.), comprising: 
a first device; and a second device (Figures 1 and 10 shows a plurality of relay nodes configured similarly.); 
wherein the first device is configured to: 
receive resource configuration information from the second device (Figures 10-11; Par. 0069; noted relay nodes communicate spatial beamforming schedule amongst each other over relay interface.  Relay nodes may then communicate with one or more UEs using the spatial beamforming schedule.), wherein a first link is a link between the first device and a fourth device (Figure 10; noted link between relay node 1006a and UE 1004a or 1004b), a second link is a link between the second device and a third device (Figure 10; noted link between relay node 1006b and UE 1004c or 1004d), and the first device and the second device are relay nodes between the third device and the fourth device (Figures 1 and 10; noted relay nodes between the UEs indicated.); and 
send or receive the reference signal that indicates a measure of interference between a first link and a second link (Figure 10; Par. 0040, 0068; noted relay node receives a reference signal from the UE 104. The relay node 106 may use the received reference signal to obtain measurements of the UE-relay node channel quality. In a given example, because of the proximity of geographic area 1040d and geographic area 1042a, communications between relay node A 1006a and the second UE 1004b may interfere with communications between relay node B 1006b and the third UE 1004c.); and wherein the second device is configured to: send the resource configuration information to the first device (Figures 10-11; Par. 0069; noted relay nodes communicate spatial beamforming schedule amongst each other over relay interface.  
send or receive the reference signal (Figure 10; Par. 0040, 0068; noted relay node receives a reference signal from the UE 104. The relay node 106 may use the received reference signal to obtain measurements of the UE-relay node channel quality.). 
Choudhury shows all of the elements as discussed above.  Choudhury does not specifically show wherein the resource configuration information is for a reference signal; and the reference signal on a reference signal resource indicated by the resource configuration information.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Frenger.  Specifically, Frenger shows wherein the resource configuration information is for a reference signal; and the reference signal on a reference signal resource indicated by the resource configuration information (Figure 7; col. 8, lines 1-21; noted sounding reference signal (SRS) measurement configuration information includes time and frequency information as to when UE 415 is to begin transmitting the SRS.).
In view of the above, having the system of Choudhury, then given the well-established teaching of Frenger, it would have been obvious before the effective filing date of the claimed invention to modify the system of Choudhury as taught by Frenger, in order to provide motivation for an efficient use of channel resources for determining associations between controllable repeaters and UEs (col. 4, lines 24-29 of Frenger). 
Regarding claim 16, modified Choudhury shows wherein the first device is configured to send or receive the reference signal on the first link based on the resource configuration information and the second device is configured to receive or send the reference signal on the 
Regarding claim 17, modified Choudhury shows wherein the first device is further configured to receive first indication information from the second device and the second device is further configured to send the first indication information to the first device, wherein the first indication information indicates that the reference signal indicates a measure of interference of a downlink transmission on the first link to a downlink transmission on the second link (Choudhury: Figure 1; Par. 0042; noted relay node 106 may communicate with other relay nodes 106 over a relay interface 130. The relay interface 130 may be used to exchange information among the relay nodes 106 to coordinate and avoid interference between relay nodes 106.), 
or 
that the first device is to send the reference signal on the reference signal resource indicated by the resource configuration information. 
Regarding claims 19 and 20, these claims are rejected based on the same reasoning as presented in the rejection of claims 5 and 6, respectively.



Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury in view of Frenger and Cai et al. (US 2010/0323684).

Regarding claim 4, modified Choudhury shows all of the elements including the resource configuration information and receiving, by the first device, first indication information from the second device (Choudhury: Figure 1; Par. 0042; noted relay node 106 may communicate with other relay nodes 106 over a relay interface 130. The relay interface 130 may be used to exchange information among the relay nodes 106 to coordinate and avoid interference between relay nodes 106.).  Modified Choudhury does not specifically show wherein the first indication information indicates that the reference signal indicates a measure of interference of an uplink transmission on the second link to an uplink transmission on the first link, or that the first device is to send the reference signal on the reference signal resource indicated by the resource configuration information. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Cai.  Specifically, Cai shows wherein the first indication information indicates that the reference signal indicates a measure of interference of an uplink transmission on the second link to an uplink transmission on the first link, 
or 
that the first device is to send the reference signal on the reference signal resource indicated by the resource configuration information (Par. 0034-0036; noted relay nodes transmits a CSI-RS based on the received CSI RS configuration, e.g. the CSI RS location and sequence.).
In view of the above, having the system of Choudhury, then given the well-established teaching of Cai, it would have been obvious before the effective filing date of the claimed invention to modify the system of Choudhury as taught by Cai, in order to provide motivation to support one of a plurality of reference signal transmission schemes for channel estimation and mobility measurements (Par. 0016 of Cai). 
Regarding claim 11, this claim is rejected based on the same reasoning as presented in the rejection of claim 4.
Regarding claim 18, modified Choudhury shows all of the elements including wherein the first device is further configured to receive first indication information from the second device and the second device is further configured to send the first indication information to the first device (Choudhury: Figure 1; Par. 0042; noted relay node 106 may communicate with other relay nodes 106 over a relay interface 130. The relay interface 130 may be used to exchange information among the relay nodes 106 to coordinate and avoid interference between relay nodes 106.).  Modified Choudhury does not show wherein the first indication information indicates that the reference signal indicates a measure of interference of an uplink transmission on the second link to an uplink transmission on the first link, or that the first device is to receive the reference signal on the reference signal resource indicated by the resource configuration information for the reference signal. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Cai.  Specifically, Cai shows wherein the first indication information indicates that the reference signal indicates a measure of interference of an uplink transmission on the second link to an uplink transmission on the first link, 
or 
that the first device is to receive the reference signal on the reference signal resource indicated by the resource configuration information for the reference signal (Par. 0034-0036; noted relay nodes transmits a CSI-RS based on the received CSI RS configuration, e.g. the CSI RS location and sequence.).
. 

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The subject matter of claims 7 and 14 shows:
7. The method according to claim 1, further comprising: sending, by the first device, first reporting information to the second device, wherein the first reporting information indicates whether the first device has a multi-link beam correspondence capability; wherein the multi-link beam correspondence capability comprises a capability of the first device to send or receive, on the first link and a third link, reference signals on antenna ports having a quasi co-location (QCL) relationship or a capability of the first device to send or receive reference signals on the first link and a third link by using a same beam or a same spatial filter; and wherein the third link is a link between the second device and the first device. 

14. The communications apparatus according to claim 8, wherein the at least one processor is further configured to send first reporting information to the second device; wherein the first reporting information indicates whether the communications apparatus has a multi-link beam correspondence capability; wherein the multi-link beam correspondence capability comprises a capability of the communications apparatus to send or receive, on the first link and a third link, reference signals on antenna ports having a quasi co-location (QCL) relationship or a capability of the communications apparatus to send or receive reference signals on the first link and a third link by using a same beam or a same spatial filter; and wherein the third link is a link between the second device and the communications apparatus. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20170257872 A1 - relates to a method of allocating resources in a wireless local area network (WLAN) system.
US 20140334377 A1 - relates to wireless communication technology and, in particular, to a multi-hop wireless communication system and a relay method and a relay station in the system.
US 8165073 B2 - relate generally to wireless communications systems, devices, methods and computer program products, specifically in the context of mobile multi-hop relays in which a coverage area of a base station has more than one relay station.
US 20120076071 A1 - relates to wireless communications, and more particularly, to a method and apparatus for transmitting and receiving a signal in a wireless communication system employing a relay station.
US 20100046414 A1 – relates to scheduling transmission that leverages both diversity and spatial reuse gains in the presence of finite user buffers in a two-hop wireless relay setting are disclosed.
US 20080274746 A1 - relates to a method and a system for grouping relay stations in a wireless multi-hop relay communication system.
US 20080045139 A1 - relates in general to communication systems and, more particularly, to a system and method for reusing wireless resources in a wireless network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REDENTOR PASIA/Primary Examiner, Art Unit 2413